Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered January 5, 1989, convicting him of grand larceny in the third degree, criminal possession of stolen property in the third degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at the trial, which indicated that a stolen 1988 Dodge Ram Charger was parked near the defendant’s residential property, coupled with the defendant’s statements to police, and the recovery of certain items from the *416defendant’s property, overwhelmingly established his guilt. The evidence as a whole was inconsistent with defendant’s innocence and excluded to a moral certainty every reasonable hypothesis except guilt (see, People v Betancourt, 68 NY2d 707; People v Lewis, 64 NY2d 1111, 1112; People v Jimison, 145 AD2d 648; see also, People v Barnes, 50 NY2d 375, 380; People v Benzinger, 36 NY2d 29). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Rubin and Rosenblatt, JJ., concur.